RESOLUCIÓN
En virtud del poder inherente del Tribunal Supremo de Puerto Rico para regular el ejercicio de la abogacía y al amparo de la Regla 26 del Reglamento de Educación Jurí-dica Continua aprobado el 30 de junio de 1998, según en-mendado, 4 LPRA Ap. XVII-D,(1) se nombran a los y las profesionales del Derecho siguientes como miembros de la Comisión Revisora de Currículo del Programa de Educa-ción Jurídica Continua, quienes rendirán sus servicios ad honorem:
Leda. Evelyn Benvenutti Toro, presidenta
Ledo. Israel Santiago Lugo
Ledo. Walter O. Alomar Jiménez
La Leda. Evelyn Benvenutti Toro desempeñará su cargo por un término de cinco años. El Ledo. Israel Santiago Lugo desempeñará su cargo por un término de cuatro años. El Ledo. Walter O. Alomar Jiménez desempeñará su cargo por un término de tres años.

Esta Resolución tendrá vigencia inmediata. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodríguez y la Jueza Asociada Oronoz Rodríguez no intervinieron.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo


 Véanse: In re Regl. Educ. Jur. Cont., 146 DPR 494 (1998); In re Enmdas. R. Educ. Jur. Cont., 193 DPR 233 (2015).